Broyles, P. J.
1. The court did not err in overruling the demurrer to the petition as amended.
2. This court, under all the facts of the ease, can not hold that the verdict for the plaintiff ($1,519.17) was excessive.
3. This not being a case where the entire injury sued for was to the peace, happiness, or feelings of the plaintiff, it was reversible error for the court to instruct the jury that they should weigh “the worldly circumstances of the parties.” Georgia Railroad v. Homer, 73 Ga. 251 (1), 257; Atlanta Consolidated Street Ry. Co. v. Hardage, 93 Ga. 457 (3) (21 S. E. 100) ; Southern Railway Co. v. Phillips, 136 Ga. 282 (71 S. E. 414).
4. The plaintiff, in addition to suing for special elements of damage, such as lost time, doctor’s bills, and damage to an automobile, sued! for personal injuries and for pain and suffering. It was therefore reversible error for the court to charge the jury, in substance, that they had the right to add to any damages they might find for the plaintiff seven per cent, interest for such time as they saw proper to do so, taking into consideration the time of the injury, or the length of time that the damages had been withheld. Western & Atlantic Railroad Co. v. Young, 81 Ga. 397 (1), 412 (7 S. E. 912, 12 Am. St. R. 320).
5. Except as indicated above, no reversible error appears to have been committed upon the trial of the case.

Judgment reversed.


Bloodworth, J., concurs. Stephens, J., not presiding.

Action for damages: from Jasper superior court—Judge Park. March 16, 1918.
Harris, Harris & Witman, A. S. Thurman, Greene F. Johnson, for plaintiff in error.
Samuel H. Sibley, Eugene M. Baynes, contra.